                  Case 1:19-cv-00242 Document 1 Filed 03/20/19 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO
                                   ALBUQUERQUE DIVISION
UNITED STATES OF AMERICA,
        Plaintiff,

             v.

ALLEN DIBBLE, KATHY DIBBLE, and                             CIVIL NO: 1:19-cv-00242
LEA COUNTY TREASURER;
        Defendants.


                                 UNITED STATES’ COMPLAINT
        The United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403, at the direction

of a delegate of the Attorney General of the United States, and with the authorization and

sanction of a delegate of the Secretary of the Treasury, brings this civil action against

Defendants, Allen Dibble and Kathy Dibble (collectively, “the Dibbles”) to (1) reduce to

judgment delinquent federal individual income tax assessments for the tax years 2006-2012,

2015, and 2016; and (2) enforce federal tax liens for the foregoing delinquent taxes on property

located in Lea County, New Mexico owned by the Dibbles.

                                           JURISDICTION AND VENUE

        1.         This Court has jurisdiction pursuant to 26 U.S.C. §§ 7402(a) and 7403(c), and 28

U.S.C. §§ 1331, 1340, and 1345 because this action arises under federal tax law, and the United

States is the Plaintiff.

        2.         Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because the Dibbles

reside in Lea County, New Mexico, and the property subject to this action is also located in Lea

County, New Mexico.

                                                 PARTIES

        3.         Plaintiff is the United States of America.
             Case 1:19-cv-00242 Document 1 Filed 03/20/19 Page 2 of 7



       4.      Defendant, Allen Dibble, a taxpayer in this lawsuit, resides at 518 North Hinson

Road, Lovington, New Mexico, 88260, which is within the jurisdiction of this Court.

       5.      Defendant, Kathy Dibble, a taxpayer in this lawsuit, resides at 518 North Hinson

Road, Lovington, New Mexico, 88260, which is within the jurisdiction of this Court.

       6.       Defendant, Lea County Treasurer is named as a Defendant because she may

claim an ad valorem tax lien interest in the property upon which the United States seeks to

enforce its liens. Defendant, Lea County Treasurer may be served 100 North Main Avenue,

Suite C3, Lovington, New Mexico 88260.

                                    THE SUBJECT PROPERTY

       7.      The title of the real property upon which the United States seeks to enforce its

federal tax liens is owned in the name of the Dibbles and consists of the land, along with all

improvements, buildings, and appurtenances thereon, now known as and numbered 518 North

Hinson Road, Lovington, New Mexico, 88260 (the “Real Property”). The legal description of the

Real Property is as follows:

       Lot Thirteen (13), Section 1, Township 16 South, Range 36 East, N.M.P.M., Lea
       County, New Mexico.
       Subject to reservations, restrictions and easements appearing of record with warranty
       covenants.

       8.      The Dibbles acquired the Real Property via a Warranty Deed filed with the State

of New Mexico, County of Lea on January 18, 2006.

                                         COUNT I
                   Judgment against the Dibbles for Income Tax Liabilities

       9.      On the following dates, a delegate of the Secretary of the Treasury made

assessments against Allen Dibble for federal income taxes and penalties for the tax year 2006




                                                                              United States’ Complaint
                                                                                            Page 2 of 7
              Case 1:19-cv-00242 Document 1 Filed 03/20/19 Page 3 of 7



(“Allen’s 2006 Income Tax Liabilities”) in the following amounts, which has a balance due with

accruals and costs as of March 15, 2019, totaling $30,759.69, as follows:

Tax Period      Assessment     Assessment Type          Amount         Balance Due as of
Ending          Dates                                   Assessed         March 15, 2019
12/31/2006      06/08/2009     Tax                      $17,065
                               Late Filing Penalty      $ 3,839.62
                               Failure to Pay Tax       $ 2,218.45
                               Penalty
                                                        $ 2,047.79
                               Failure to Pay Tax
                12/27/2010
                               Penalty
TOTAL:                                                                         $30,759.69

       10.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against the Dibbles for federal income taxes and penalties for the tax years 2007-

2012, 2015, and 2016 (“the Joint Income Tax Liabilities”) in the following amounts, which have

balance due with accruals and costs as of March 15, 2019, totaling $138,542.28, as follows:

 Tax Period     Assessment     Assessment Type          Amount         Balance Due as of
 Ending         Dates                                   Assessed         March 15, 2019
 12/31/2007     10/07/2013     Tax                      $9,128               $20,084.78
                               Estimated Tax Penalty    $ 412
                               Late Filing Penalty      $2,038.27
                               Failure to Pay Tax       $2,264.75
                               Penalty
 12/31/2008     10/14/2013     Tax                      $13,095                $25,013.75
                               Estimated Tax Penalty    $ 382
                               Late Filing Penalty      $2,676.37
                               Failure to Pay Tax       $2,973.75
                               Penalty
 12/31/2009     10/14/2013     Tax                      $9,100                 $16,741.42
                               Estimated Tax Penalty    $ 199
                               Late Filing Penalty      $1,867.50
                               Failure to Pay Tax       $1,743
                               Penalty
                12/23/2013     Failure to Pay Tax       $ 207.50
                               Penalty
                12/22/2014     Failure to Pay Tax       $ 124.50
                               Penalty


                                                                            United States’ Complaint
                                                                                          Page 3 of 7
              Case 1:19-cv-00242 Document 1 Filed 03/20/19 Page 4 of 7



 12/31/2010      09/30/2013     Tax                        $9,443                  $15,538.57
                                Late Filing Penalty        $1,944.67
                                Failure to Pay Tax         $1,296.45
                                Penalty
                 12/23/2013     Failure to Pay Tax         $ 216.07
                                Penalty
                 12/22/2014     Failure to Pay Tax         $ 648.22
                                Penalty
 12/31/2011      09/30/2013     Tax                        $11,520                 $21,805.36
                                Estimated Tax Penalty      $ 208
                                Late Filing Penalty        $2,592
                                Failure to Pay Tax         $1,036.80
                                Penalty
                 12/23/2013     Failure to Pay Tax         $   288
                                Penalty
                 12/22/2014     Failure to Pay Tax         $1,382.40
                                Penalty
                 12/28/2015     Failure to Pay Tax         $ 172.80
                                Penalty
 12/31/2012      09/30/2013     Tax                        $7,973                  $12,450.54
                                Estimated Tax Penalty      $ 143
                                Failure to Pay Tax         $ 239.19
                                Penalty
                 12/23/2013     Failure to Pay Tax         $ 199.32
                                Penalty
                 12/22/2014     Failure to Pay Tax         $   956.76
                                Penalty
                 12/28/2015     Failure to Pay Tax         $   597.97
                                Penalty
 12/31/2015      11/21/2016     Tax                        $11,191                 $13,015.08
                                Estimated Tax Penalty      $ 202
                                Failure to Pay Tax         $ 447.64
                                Penalty
 12/31/2016      06/05/2017     Tax                        $10,314                 $13,892.78
                                Estimated Tax Penalty      $ 247
                                Failure to Pay Tax         $ 103.14
                                Penalty
  TOTAL:                                                                          $138,542.28

       11.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of Allen’s 2006 Income Tax Liabilities and the Joint Income Tax Liabilities described above to

the Dibbles. After the application of statutory interest, penalties, other additions, fees,


                                                                                United States’ Complaint
                                                                                              Page 4 of 7
               Case 1:19-cv-00242 Document 1 Filed 03/20/19 Page 5 of 7



abatements, payments, and credits, these liabilities had an unpaid balance of $169,301.97, due as

of March 15, 2019.

         12.    Despite notice and demand for payment, the Dibbles failed, neglected, or refused

to fully pay Allen’s 2006 Income Tax Liabilities and the Joint Income Tax Liabilities described

above.

         13.    Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

Allen Dibble is liable to the United States for tax liabilities and penalties for the tax year 2006 in

the amount of $30,759.69, as of March 15, 2019, plus prejudgment and post judgment interest

thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until paid.

         14.    Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that the

Dibbles are jointly and severally liable to the United States for the Joint Income Tax Liabilities

in the amount of $138,542.28, as of March 15, 2019, plus prejudgment and post judgment

interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until

paid.

                                          COUNT 2
                                Enforcement of Federal Tax Liens

         15.    Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by the Dibbles to pay the tax liabilities described above after notice and demand, federal

tax liens arose on the dates of the assessments, and attached to all property and rights to the

property belonging to the Dibbles, including, the Real Property.

         16.    Additionally, the IRS filed Notices of Federal Tax Lien (“NFTL”) against the

Dibbles in accordance with 26 U.S.C. § 6323(f) with the County Clerk in Lea County, New

Mexico with regard to the tax liabilities described above on the following dates:




                                                                                United States’ Complaint
                                                                                              Page 5 of 7
              Case 1:19-cv-00242 Document 1 Filed 03/20/19 Page 6 of 7



      Taxpayer             Type of Tax             Tax Periods Ending              Date NFTL Filed

    Allen Dibble              Income                   12/31/2006                      6/18/2018
    The Dibbles               Income             12/31/2007-12/31/2012;                1/23/2017
                                                       12/31/2015
     The Dibbles              Income                   12/31/2016                      12/05/2017

        17.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce the federal

tax liens described in above against the Real Property and have the entire Real Property sold in a

judicial sale, or by a receiver appointed for that purpose, free and clear of all the rights, titles,

claims, liens, and interests of the parties, including, any rights of redemption, with the proceeds

of the sale distributed: first, to pay the costs and expenses of the sale, including any costs and

expenses incurred to secure and maintain the Real Property; second, to Defendant, Lea County

Treasurer to pay any real estate taxes due and owing which are entitled to priority under 26

U.S.C. § 6323(b)(6); third, to the United States to pay the tax liabilities described above; and

fourth, to the other parties in accordance with the law, or as otherwise determined by the Court in

accordance with the law.

                                                PRAYER

        WHEREFORE, the United States of America prays for a judgment determining:

        A.      That Allen Dibble is liable to the United States for tax liabilities and penalties for

tax year 2006 in the amount of $30,759.69, as of March 15, 2019, plus prejudgment and post

judgment interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C.

§ 1961(c), until paid;

        B.      That the Dibbles are liable to the United States for the Joint Income Tax

Liabilities in the amount of $138,542.28, as of March 15, 2019, plus prejudgment and post

judgment interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C.

§ 1961(c), until paid;

                                                                                  United States’ Complaint
                                                                                                Page 6 of 7
              Case 1:19-cv-00242 Document 1 Filed 03/20/19 Page 7 of 7



        C.       That the federal tax liens securing the liabilities described in this Complaint shall

be enforced against the Real Property by ordering the sale of the entire Real Property in a

judicial sale, or by a receiver appointed for that purpose, free and clear of all rights, titles, claims,

liens, and interests of the parties, including any rights of redemption, with the proceeds of the

sale distributed: first, to pay the costs and expenses of the sale, including, any costs and expenses

incurred to secure and maintain the Real Property; second, to Defendant, Lea County Treasurer

to pay any real estate taxes due and owing which are entitled to priority under 26 U.S.C.

§ 6323(b)(6); third, to the United States to pay the tax liabilities described above; and fourth, to

the other parties in accordance with the law, or as otherwise determined by the Court in

accordance with the law; and

        D.       That awards the United States such other and further relief as this Court deems

just and proper, including, its costs incurred in this action and for any surcharge authorized by 28

U.S.C. § 3011.

                                                Respectfully submitted,

                                                RICHARD E. ZUCKERMAN
                                                Principal Deputy Assistant Attorney General

                                                By:       /s/ Holly M. Church
                                                      HOLLY M. CHURCH
                                                      Attorney, Tax Division
                                                      State Bar No. 24040691
                                                      Department of Justice
                                                      717 N. Harwood, Suite 400
                                                      Dallas, Texas 75201
                                                      (214) 880-2432
                                                      (214) 880-9742 (FAX)
                                                      Holly.M.Church@USDOJ.gov

                                                      ATTORNEYS FOR THE UNITED STATES




                                                                                  United States’ Complaint
                                                                                                Page 7 of 7
JS 44 (Rev. 09/11)
                                         Case 1:19-cv-00242 Document 1-1 Filed 03/20/19 Page 1 of 1
                                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
United States of America                                                                                Allen Dibble, Kathy Dibble, and Lea County Treasurer


     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Lea
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)

Holly M. Church, 717 North Harwood, Suite 400, Dallas, Texas 75201
(214) 880-2432
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1     U.S. Government               ’ 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4 ’ 4
                                                                                                                                                   of Business In This State

’ 2     U.S. Government               ’ 4 Diversity                                             Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’    5   ’ 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’    6   ’ 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -         of Property 21 USC 881        ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product               Product Liability   ’ 690 Other                               28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                               ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                       ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                       ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                         Injury Product                                                                             ’   480 Consumer Credit
        (Excl. Veterans)             ’   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        ’   710 Fair Labor Standards        ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                 Act                         ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending    ’   720 Labor/Mgmt. Relations       ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability        ’ 380 Other Personal      ’   740 Railway Labor Act           ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage     ’   751 Family and Medical          ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                   ’ 385 Property Damage             Leave Act                                                      ’   895 Freedom of Information
                                     ’   362 Personal Injury -              Product Liability   ’   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   ’   791 Empl. Ret. Inc.                                                ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights       ’ 510 Motions to Vacate                                       ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment                 Habeas Corpus:                                              ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                 ’ 530 General                                                        26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 535 Death Penalty              IMMIGRATION
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 540 Mandamus & Other    ’ 462 Naturalization Application
                                             Employment               ’ 550 Civil Rights        ’ 463 Habeas Corpus -
                                     ’   446 Amer. w/Disabilities -   ’ 555 Prison Condition          Alien Detainee
                                             Other                    ’ 560 Civil Detainee -          (Prisoner Petition)
                                     ’   448 Education                      Conditions of       ’ 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
’ 1 Original           ’ 2 Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 another district                    ’ 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            26 U.S.C. §§ 7401 and 7403
VI. CAUSE OF ACTION Brief description of cause:
                                            To reduce to judgment federal income tax assessments and enforce federal tax liens on property.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23              169,301.97                                                                             JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

03/20/2019                                                             /s/ Holly M. Church
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE


                 Print                                Save As...                                                                                                              Reset
